Case 6:19-cv-00044-ADA Document 1-3 Filed 02/08/19 Page 1 of 35




                  Exhibit Q
                              Case 6:19-cv-00044-ADA Document 1-3 Filed 02/08/19 Page 2 of 35




                     Design for the High End,
                     Gracefully Degrade for Low End
                     Ali Vassigh, VP of UX                                                      ®
©2017 Roku Inc. All rights reserved. [Confidential]                                                 1
                               Case 6:19-cv-00044-ADA Document 1-3 Filed 02/08/19 Page 3 of 35




Introduction
This presentation contains a small subset
of info for creating a well-designed Roku
Channel.

For more info, please read our Design &
User Experience Guidelines:
https://sdkdocs.roku.com/display/sdkdoc/D
esign+and+User+Experience+Guidelines
                                                                                                 ®
 ©2017 Roku Inc. All rights reserved. [Confidential]                                                 2
                              Case 6:19-cv-00044-ADA Document 1-3 Filed 02/08/19 Page 4 of 35




                                              Process & Research




                                                                                                ®
©2017 Roku Inc. All rights reserved. [Confidential]                                                 3
                               Case 6:19-cv-00044-ADA Document 1-3 Filed 02/08/19 Page 5 of 35




Overview
Small up-stream investment
Big down-stream payoff

What is success?




                                                                                                 ®
 ©2017 Roku Inc. All rights reserved. [Confidential]                                                 4
                               Case 6:19-cv-00044-ADA Document 1-3 Filed 02/08/19 Page 6 of 35




Process & Research
• Interview clients
• Know the audience
• User testing




                                                                                                 ®
 ©2017 Roku Inc. All rights reserved. [Confidential]                                                 5
                              Case 6:19-cv-00044-ADA Document 1-3 Filed 02/08/19 Page 7 of 35




                       Design for high and low-end devices




                                                                                                ®
©2017 Roku Inc. All rights reserved. [Confidential]                                                 6
                Case 6:19-cv-00044-ADA Document 1-3 Filed 02/08/19 Page 8 of 35




Overview
Intentionally designing for the lowest-
common denominator means all users
receive a compromised channel
experience, even those with a premium
device.

Create a great design that takes
advantage of the high-end products while
gracefully degrading for lower-end
products to ensure core functionality.
                Case 6:19-cv-00044-ADA Document 1-3 Filed 02/08/19 Page 9 of 35




Simple UI examples
• Loading spinners / indicator
• Alpha gradients
• Screen transitions
                              Case 6:19-cv-00044-ADA Document 1-3 Filed 02/08/19 Page 10 of 35




Loading spinners (high-end)
                                                                                                 ®
 ©2017 Roku Inc. All rights reserved. [Confidential]                                                 9
                              Case 6:19-cv-00044-ADA Document 1-3 Filed 02/08/19 Page 11 of 35




Loading spinners (low-end)
                                                                                                 ®
 ©2017 Roku Inc. All rights reserved. [Confidential]                                                 10
                Case 6:19-cv-00044-ADA Document 1-3 Filed 02/08/19 Page 12 of 35




Alpha mask (high-end)
                Case 6:19-cv-00044-ADA Document 1-3 Filed 02/08/19 Page 13 of 35




Alpha mask (high-end)
                  Case 6:19-cv-00044-ADA Document 1-3 Filed 02/08/19 Page 14 of 35




Utilize cropping (low-end)
                  Case 6:19-cv-00044-ADA Document 1-3 Filed 02/08/19 Page 15 of 35




Utilize cropping (low-end)
                Case 6:19-cv-00044-ADA Document 1-3 Filed 02/08/19 Page 16 of 35




Screen Transitions
Eliminate re-orientation and analysis
as system changes state A >> B



Experiment…
                 Case 6:19-cv-00044-ADA Document 1-3 Filed 02/08/19 Page 17 of 35




Experiment 1: Identify the changes
Case 6:19-cv-00044-ADA Document 1-3 Filed 02/08/19 Page 18 of 35
Case 6:19-cv-00044-ADA Document 1-3 Filed 02/08/19 Page 19 of 35
Case 6:19-cv-00044-ADA Document 1-3 Filed 02/08/19 Page 20 of 35
                 Case 6:19-cv-00044-ADA Document 1-3 Filed 02/08/19 Page 21 of 35




Experiment 2: Identify the changes
Case 6:19-cv-00044-ADA Document 1-3 Filed 02/08/19 Page 22 of 35
Case 6:19-cv-00044-ADA Document 1-3 Filed 02/08/19 Page 23 of 35
              Case 6:19-cv-00044-ADA Document 1-3 Filed 02/08/19 Page 24 of 35




Channel Showcase:

CenturyLink Stream is an excellent
example of a channel that provides a
feature-rich channel experience on high-
end Roku devices, while also reducing the
app’s feature set on the lower-end Roku
devices.
           Case 6:19-cv-00044-ADA Document 1-3 Filed 02/08/19 Page 25 of 35




CenturyLink




High-end                                      Low-end
           Case 6:19-cv-00044-ADA Document 1-3 Filed 02/08/19 Page 26 of 35




CenturyLink




High-end                                      Low-end
                             Case 6:19-cv-00044-ADA Document 1-3 Filed 02/08/19 Page 27 of 35




                                                                                                ®
©2017 Roku Inc. All rights reserved. [Confidential]                                                 26
Case 6:19-cv-00044-ADA Document 1-3 Filed 02/08/19 Page 28 of 35




                  Exhibit R
Roku                                                                           Page 1 of 7
           Case 6:19-cv-00044-ADA Document 1-3 Filed 02/08/19 Page 29 of 35



             (https://www.roku.com) Developers (https://developer.roku.com/ove
                                                                                       
                                                                                       
 
 News (/developer/category/news)
                                                                                  

  2018 channel certification criteria updates
           tcharles - Jan 25th, 2018


  Overview
  All public channels on the Roku platform are certified according to a set of
  criteria (https://developer.roku.com/develop/channel-store/certification) before
  being published in our Channel Store. These criteria are updated annually or bi-
  annually to ensure a minimum level of quality and standardization across the
  Roku platform.

  Today we’re announcing the updated criteria for 2018, effective immediately.
  Note that there is only one new required item — all other updates for 2018 are
  considered recommendations.

  See our Certification (https://developer.roku.com/develop/channel-
  store/certification) page for the complete list of certification criteria.


  Roku SceneGraph requirements
  In March 2017, we announced (https://blog.roku.com/developer/legacy-sdk) that
  all channels are required to adopt Roku SceneGraph (RSG) for their visual
  elements by January 1, 2018. While this is still required for most model classes
  (platforms), publishers will be permitted to continue to maintain non-RSG
  versions of their apps on a select group of our older platforms. We expect these
  platform exemptions to enable more performant channels on some of our older
  platforms with less memory and processing power.

  The specific platform support requirements are as follows:

       • The channel must be available on all Roku platforms that receive the current
         firmware.
       • All content from the channel service must be available on all platforms,
         regardless of whether the channel is built with RSG or not.




https://blog.roku.com/developer/2018-channel-certification-criteria              2/6/2019
Roku                                                                                Page 2 of 7
           Case 6:19-cv-00044-ADA Document 1-3 Filed 02/08/19 Page 30 of 35


       • Publishers are allowed to provide two different channel packages — one
         that uses RSG for its visual elements and one that doesn’t — which will be
         provisioned to the proper platforms. Both packages must remain
         maintained and supported, including the non-RSG version.
       • The following platforms will receive the RSG version of the package:
            ◦ Set-top-boxes: Bryan, Cooper, Gilbert, Littlefield, Dallas, Austin,
              Mustang
            ◦ Streaming sticks: Amarillo, Briscoe
            ◦ Roku TVs: All Roku TV models (Longview, Fort Worth, Midland,
              Liberty) will receive the RSG version of the package
       • The following platforms will receive the non-RSG version of the package:
            ◦ Set-top-boxes: Giga, Paolo, Tyler
            ◦ Streaming sticks: Jackson, Sugarland

  A comprehensive list of our model classes and platform code names can be
  found in our Roku Channel Developer Program overview document
  (https://sdkdocs.roku.com/display/sdkdoc/The+Roku+Channel+Developer+Program


  How to submit non-RSG packages
  Developers and publishers who would like to maintain two versions of their
  channel (RSG and non-RSG) must follow these steps:

     1. Create a non-certified version of your channel
        (https://sdkdocs.roku.com/display/sdkdoc/Create+a+Non-
        Certified+Channel). On the Package Upload window
        (https://sdkdocs.roku.com/display/sdkdoc/Create+a+Non-
        Certified+Channel#CreateaNon-CertifiedChannel-PackageUploadWindow),
        upload the non-RSG version of the channel. Be sure to provide the same
        Channel Store information and channel artwork as you would for the public
        version of the channel.
     2. Create or update your public channel
        (https://sdkdocs.roku.com/display/sdkdoc/Create+a+Public+Channel). On
        the Package Upload window
        (https://sdkdocs.roku.com/display/sdkdoc/Create+a+Public+Channel#Createa
        PackageUploadWindow), upload your RSG channel package. On the
        Submission Survey window
        (https://sdkdocs.roku.com/display/sdkdoc/Create+a+Public+Channel#Createa
        SubmissionSurveyWindow), in the “Release Notes” field, state that you
        would like to publish a non-RSG version of your channel on low-end



https://blog.roku.com/developer/2018-channel-certification-criteria                   2/6/2019
Roku                                                                           Page 3 of 7
           Case 6:19-cv-00044-ADA Document 1-3 Filed 02/08/19 Page 31 of 35


        devices, and provide the vanity access code for the non-certified, non-RSG
        channel you created in Step 1. The vanity access code can be found in the
        Properties window
        (https://sdkdocs.roku.com/display/sdkdoc/Create+a+Non-
        Certified+Channel#CreateaNon-CertifiedChannel-PropertiesWindow).

  Roku will certify both versions of your channel.

  Maintain one Roku SceneGraph channel using Direct Publisher

  Channel partners looking to quickly and easily meet the requirement for Roku
  SceneGraph support should consider using Roku Direct Publisher
  (https://developer.roku.com/publish) to build their channel. Not only are Direct
  Publisher channels sure to work across all supported Roku devices, but they
  automatically inherit future updates and new platform features.

  Roku Direct Publisher ensures all content is available on all supported platforms.
  Developers considering maintaining two channel versions can reduce their
  overhead by leveraging Direct Publisher.


  New certification criteria
  This year introduces a handful of newly recommended items, as well as one new
  requirement. Below is the complete list of updates to the certification criteria for
  2018.

       • Required, channels with ads — Channel must pass the “limit ad tracking
         (https://sdkdocs.roku.com/display/sdkdoc/Integrating+the+Roku+Advertising
         FrequencyCappingandTargetingusingRIDA)” (LAT) value on ad server
         requests
       • Recommended, channels with ads — Channel uses the General Audience
         Measurement APIs
         (https://sdkdocs.roku.com/display/sdkdoc/Integrating+the+Roku+Advertising
         GeneralAudienceMeasurement) instead of the Nielsen DAR APIs. For
         example, channels are encouraged to use enableAdMeasurements as
         opposed to enableNielsenDAR
       • Recommended, channels with episodic series content —Channel responds
         properly to deep link queriers using the “series” mediaType
         (https://sdkdocs.roku.com/display/sdkdoc/Deep+Linking#DeepLinking-




https://blog.roku.com/developer/2018-channel-certification-criteria              2/6/2019
Roku                                                                            Page 4 of 7
             Case 6:19-cv-00044-ADA Document 1-3 Filed 02/08/19 Page 32 of 35


           mediaType,RequiredBehavior,andUserExperience). (Note that this will
           become a required item in mid-2018.)
       •   Recommended, channels with authentication (TVE, SVOD) — Channels
           uses the Roku Event Dispatcher
           (https://sdkdocs.roku.com/display/sdkdoc/Prioritizing+Authenticated+Channe
           communicate a user’s authentication status to Roku
       •   Recommended, channels with authentication (TVE, SVOD) —Channel
           incorporates the Roku SSO authentication protocol
           (https://sdkdocs.roku.com/display/sdkdoc/Roku+SSO+Authentication+Protoc
           their channel activation service
       •   Recommended, channels using closed captions — Instant Replay
           (https://sdkdocs.roku.com/display/sdkdoc/Closed+Caption+Support#ClosedC
           InstantReplayButton) rewinds 20 seconds
       •   Updated, all channels — Our content appropriateness policy has been
           modified with respect to content that might appear outside of the
           application. Content that may appear within the Roku ecosystem but
           outside of the channel must be appropriate for a general viewing audience.
           This includes Roku.com (http://roku.com/), Universal Search results, or the
           Roku homescreen UI. See Item 4.6 of the certification requirements
           (https://developer.roku.com/develop/channel-store/certification) for more
           details.


  Policy for “recommended” items

  Roku updates our channel certification requirements no more than twice a

  year, in six month intervals. Generally, we aim to introduce new items as

  recommendations before making them required. Developers and publishers

  can view the inclusion of a recommended item in our criteria as an indicator

  that it will likely become a required feature in a subsequent update.

  While recommended items are optional, they are proven features for improving
  your channel’s overall user experience.



  Tags: certification (/tag/certification), Instant Replay (/tag/instant-replay),
  RAF (/tag/raf), Roku Connect (/tag/roku-connect),
  Roku Event Dispatcher (/tag/roku-event-dispatcher)




https://blog.roku.com/developer/2018-channel-certification-criteria                 2/6/2019
Roku                                                                          Page 5 of 7
           Case 6:19-cv-00044-ADA Document 1-3 Filed 02/08/19 Page 33 of 35




https://blog.roku.com/developer/2018-channel-certification-criteria             2/6/2019
Roku                                                                          Page 6 of 7
           Case 6:19-cv-00044-ADA Document 1-3 Filed 02/08/19 Page 34 of 35




   Links
        • Developer Forums (https://forums.roku.com/viewforum.php?f=34)
        • Developer Sign Up (https://www.roku.com/developer)


       Search Developer Blog                                                    

   Categories
        • Concepts (https://blog.roku.com/developer/category/concepts)
        • Getting Started (https://blog.roku.com/developer/category/getting-
          started)
        • New Channels (https://blog.roku.com/developer/category/new-
          channels)
        • News (https://blog.roku.com/developer/category/news)
        • sdk (https://blog.roku.com/developer/category/sdk)
        • Tips (https://blog.roku.com/developer/category/tips)
        • Tutorials (https://blog.roku.com/developer/category/tutorials)
        • Uncategorized
          (https://blog.roku.com/developer/category/uncategorized)
        • Workshops (https://blog.roku.com/developer/category/workshops)




                              Stay updated on news and offers
                                   Enter your email address
                                                                      




                                                               




                                     
                                (//www.facebook.com/roku)
                                       (//twitter.com/rokuplayer)
                                                (//www.youtube.com/roku)
                                                        (//www.instagram.com/rokuplay

                                                                 




https://blog.roku.com/developer/2018-channel-certification-criteria             2/6/2019
Roku                                                                                                 Page 7 of 7
           Case 6:19-cv-00044-ADA Document 1-3 Filed 02/08/19 Page 35 of 35




   Roku experience
                                                                                                           
   Products
                                                                                                           
   Support
                                                                                                           
   Company
                                                                                                           
   Partners
                                                                                                           



                        © 2019 Roku, Inc. (https://www.roku.com) All rights reserved.


         Site Map | Privacy policy | Terms of use | Dispute Resolution | Trademark guidelines | Legal |
                                             About Ads & Cookies


                                           United States (change)




https://blog.roku.com/developer/2018-channel-certification-criteria                                       2/6/2019
